275 P.3d 286 (2012)
2012 UT App 91
Jacob E. VIGIL, Petitioner and Appellant,
v.
Alfred BIGELOW, Warden, Respondent and Appellee.
No. 20111083-CA.
Court of Appeals of Utah.
March 29, 2012.
Jacob E. Vigil, Draper, Appellant Pro Se.
Before Judges McHUGH, DAVIS, and CHRISTIANSEN.

DECISION
PER CURIAM:
¶ 1 Jacob E. Vigil seeks to appeal the district court's minute entry of November 16, 2011, denying his motion for a temporary restraining order without prejudice. This matter is before the court on its own motion for summary disposition on the basis that the grounds for review are so insubstantial as not to merit further proceedings and consideration by the court. See Utah R.App. P. 10.
¶ 2 The district court's jurisdiction is invoked by properly filing a civil complaint or petition for extraordinary relief. See Utah R. Civ. P. 3(b) (stating that "[t]he court shall have jurisdiction from the time of filing of the complaint or service of the summons and a copy of the complaint"); Mellor v. Cook, 597 P.2d 882, 884 (Utah 1979) (stating that prior to providing any injunctive relief, the *287 jurisdiction of the court must be invoked by initiation of an action). Vigil did not file a complaint or a petition for extraordinary relief that would potentially invoke the district court's jurisdiction. Instead, he merely filed a motion for a temporary restraining order unattached to any underlying case. This filing, by itself, was insufficient to invoke the district court's jurisdiction. Accordingly, the district court properly denied the motion for a temporary restraining order as premature.
¶ 3 Affirmed.